There can be no recovery for the purchase price of goods which the vendor could not legally sell. Albertson v. Shenton, 78 N.H. 216; Dunbar v. Locke,62 N.H. 442; Bliss v. Brainard, 41 N.H. 256; Lewis v. Welch, 14 N.H. 294; Roby v. West, 4 N.H. 285. Adulterated milk could not legally be sold. Laws 1917, c. 156, s. 1. *Page 560 
At least two cans of the milk sold by the plaintiff to the defendants, i.e. those from which the samples were taken, were watered. For the price of these two cans, amounting to one dollar, there can be no recovery. A verdict for the plaintiff for the balance of his claim would be sustainable upon the reported facts.
Case discharged.